This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Leslie William Jacobs, Attorney Registration No. 0020387, last known business address in Gates Mills, Ohio.
The court, coming now to consider its order of May 27, 2014, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent from the practice of law for a period of two years with credit for the time served under the April 3, 2012 interim felony suspension, finds that respondent has not substantially complied with that order.
Therefore, it is ordered by this court that respondent’s application for reinstatement is denied.